Case 7:13-cv-08196-VB Document 240.” Filéd 12/16/20 Page 1of 1

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK

 

C SACL
“~~ Plaintiff(s), CALENDAR NOTICE:
" LA cv 196 ve)
LL Botte -

Defendant(s).

 

X

 

PLEASE TAKE NOTICE that the above-captioned case has beenScheduled/ :
re-scheduled for:

____ Status conference | ____ Final pretrial conference

“WTelephone conference ___ Jury selection and trial Cavs GPk 3638-4744
____ Pre-motion conference ____ Bench trial Access Code VTO9SUT
____ Settlement conference ____ Suppression hearing

___ Oral argument . ____ Plea hearing

____ Bench ruling on motion ___ Sentencing

on | a | od ‘ [L 20.) Q, at qh. en AMM_, in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourn

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

pated (D1 1G] 2020

White Plains, NY

 

SO ORDERED:

 

United States District Judge
